_____________

                                No. 95-2911
                               _____________

LaVon H. Frederickson,                *
                                      *
            Plaintiff-Appellant,      *   Appeal from the United States
                                      *   District Court for the
      v.                              *   District of Minnesota.
                                      *
Frank W. Wood, Commissioner of        *
Corrections,                          *
                                      *
            Defendant-Appellee.       *


                               _____________

                     Submitted:    February 12, 1996

                           Filed: June 24, 1996
                              _____________

Before McMILLIAN, LAY, and HANSEN, Circuit Judges.
                              _____________


HANSEN, Circuit Judge.

      LaVon H. Frederickson appeals from the district court's denial of his
habeas petition filed pursuant to 28 U.S.C. § 2254.    We affirm on the basis
of procedural bar.


      A jury found Frederickson guilty under Minnesota law of both third-
degree "depraved mind" murder, Minn. Stat. § 609.195(a) (1994), and first
degree "heat of passion" manslaughter, id. § 609.20(1), for the killing of
Charles H. Duncan.   Frederickson appealed, challenging the computation of
his   sentence.   The Minnesota Court of Appeals affirmed.          State v.
Frederickson, No. C0-90-1022 (Minn. Ct. App. Sept. 18, 1990).   Frederickson
filed a petition for post-conviction relief, arguing as a matter of
statutory interpretation that the guilty verdicts were legally
inconsistent.      The Minnesota Court of Appeals rejected this argument and
denied his petition.       Frederickson then filed a petition in federal court
seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254, framing his
argument for the first time in terms of due process.                  The district court1
concluded    on    the   merits   that    no    due    process   violation    occurred    in
convicting     Frederickson       under   both        Minn.   Stat.    §   609.195(a)    and
§ 609.20(1).      Frederickson appeals.


     "As a prerequisite to federal habeas review, a petitioner must
exhaust state remedies and present the same legal theories and factual
bases to the state courts."        Luton v. Grandison, 44 F.3d 626, 628 (8th Cir.
1994), cert. denied, 115 S. Ct. 262 (1995).              It is not enough to submit in
state court all the facts necessary to support the federal claim or to
assert a similar state-law claim. Ashker v. Leapley, 5 F.3d 1178, 1179 (8th
Cir. 1993).       Rather, "[t]he petitioner must refer [in state court] to a
specific     federal     constitutional        right,    a    particular    constitutional
provision, a federal constitutional case, or a state case raising a
pertinent federal constitutional issue."                 Id. (internal quotations and
citations omitted).        In this case, Frederickson failed specifically to
present his due process argument to the state courts.                 Moreover, he has not
established any cause and prejudice to overcome the procedural defect of
his habeas petition. See Wainwright v. Sykes, 433 U.S. 72, 87 (1977).                    His
petition is therefore procedurally barred.


     Accordingly, we affirm the judgment of the district court.




     1
      The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota, adopting the report and
recommendation of the Honorable Franklin L. Noel, United States
Magistrate Judge for the District of Minnesota.

                                               2
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             3